DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankin et al (US PGPUB 2012/0007649).
Regarding claim 1, Figure 2 of Rankin discloses a clamp circuit [50], comprising:
a first current mirror having a first branch and a second branch [22 and 24]
wherein the first current mirror is configured to mirror a current flowing through the first branch of the first current mirror to the second branch of the first current mirror [22 and 24]
a second current mirror having a first branch and a second branch [26 and 28]
wherein the second current mirror is configured to mirror a current flowing through the first branch of the second current mirror to the second branch of the second current mirror [26 and 28]
wherein the first branch of the first current mirror is coupled in series with the second branch of the second current mirror, and the second branch of the first current mirror is coupled in series with the first branch of the second current mirror [22, 24, 26, and 28]

Regarding claim 2, Figure 2 of Rankin discloses wherein clamp circuit is coupled to a conductive line, and the clamp circuit is configured to clamp a voltage of the conductive line to a clamp voltage [55/30; paragraph 23].

Regarding claim 3, Figure 2 of Rankin discloses wherein the second branch of the second current mirror is coupled to the conductive line [26; 55/30], the first branch of the second current mirror is coupled to a voltage line [28; GROUND], and the clamp voltage is approximately equal to a voltage on the voltage line [paragraph 23].

Regarding claim 11, Figure 2 of Rankin discloses wherein the clamp circuit is coupled to a conductive line [55/30], and the conductive line is coupled to a reference circuit configured to generate a reference voltage [VTEST].



Regarding claim 28, Figure 2 of Rankin discloses a method for clamping [50] a voltage on a conductive line [55/30], comprising:
coupling a first current mirror and a second current mirror into a feedback loop [22, 24, 26, and 28]
coupling the second current mirror to the conductive line [26; 55/30]

Regarding claim 29, Figure 2 of Rankin discloses coupling the second current mirror to a voltage line [28; GROUND].

Regarding claim 30, Figure 2 of Rankin discloses
wherein coupling the second current mirror to the voltage line comprises coupling a first branch of the second current mirror to the voltage line [28]
coupling the second current mirror to the conductive line comprises coupling a second branch of the second current mirror to the conductive line [26]

Claim(s) 1, 4, 5, 7-9, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahiri (US PGPUB 2014/0103900).
Regarding claim 1, Figure 1 of Lahiri discloses a clamp circuit, comprising:
a first current mirror having a first branch and a second branch [16 and 18]
wherein the first current mirror is configured to mirror a current flowing through the first branch of the first current mirror to the second branch of the first current mirror [16 and 18]
a second current mirror having a first branch and a second branch [12 and 14]
wherein the second current mirror is configured to mirror a current flowing through the first branch of the second current mirror to the second branch of the second current mirror [12 and 14]
wherein the first branch of the first current mirror is coupled in series with the second branch of the second current mirror, and the second branch of the first current mirror is coupled in series with the first branch of the second current mirror [12, 14, 16, and 18]

Regarding claim 4, Figure 1 of Lahiri discloses
wherein the first current mirror comprises a first transistor having a drain, a gate, and a source [16]
wherein the drain of the first transistor is coupled to the gate of the first transistor, and the source of the first transistor is coupled to a ground [16]
a second transistor having a drain, a gate, and a source [18]
wherein the gate of the second transistor is coupled to the gate of the first transistor, and the source of the second transistor is coupled to the ground [18]



Regarding claim 7, Figure 1 of Lahiri discloses
wherein the second current mirror comprises a third transistor having a drain, a gate, and a source [12]
wherein the drain of the third transistor is coupled to the drain of the first transistor [12 and 16]
a fourth transistor having a drain, a gate, and a source [14]
wherein the drain of the fourth transistor is coupled to the drain of the second transistor and the gate of the fourth transistor [14 and 18], and the gate of the fourth transistor is coupled to the gate of the third transistor [12 and 14]

Regarding claim 8, Figure 1 of Lahiri discloses wherein each of the third transistor and the fourth transistor comprises a p-type metal oxide semiconductor (PMOS) transistor [12 and 14].

Regarding claim 9, Figure 1 of Lahiri discloses wherein each of the first transistor and the second transistor comprises an n-type metal oxide semiconductor (NMOS) transistor [16 and 18], and each of the third transistor and the fourth transistor comprises a p-type metal oxide semiconductor (PMOS) transistor [12 and 14].


a first transistor having a drain, a gate, and a source [16]
wherein the drain of the first transistor is coupled to the gate of the first transistor, and the source of the first transistor is coupled to a ground [16]
a second transistor having a drain, a gate, and a source [18]
wherein the gate of the second transistor is coupled to the gate of the first transistor, and the source of the second transistor is coupled to the ground [18]
a third transistor having a drain, a gate, and a source [12]
wherein the drain of the third transistor is coupled to the drain of the first transistor [12]
a fourth transistor having a drain, a gate, and a source [14]
wherein the drain of the fourth transistor is coupled to the drain of the second transistor and the gate of the fourth transistor, and the gate of the fourth transistor is coupled to the gate of the third transistor [14]

Regarding claim 26, Figure 1 of Lahiri discloses wherein each of the first transistor and the second transistor comprises an n-type metal oxide semiconductor (NMOS) transistor [16 and 18], and each of the third transistor and the fourth transistor comprises a p-type metal oxide semiconductor (PMOS) transistor [12 and 14].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri (US PGPUB 2014/0103900) in view of Wessendorf (US Patent 10090826).
Regarding claim 6, Lahiri does not explicitly disclose
wherein the first current mirror further comprises a first source resistor between the source of the first transistor and the ground
a second source resistor between the source of the second transistor and the ground
Figure 4 of Wessendorf discloses 
wherein the first current mirror [308] further comprises a first source resistor between the source of the first transistor and the ground [R42]
a second source resistor between the source of the second transistor and the ground [R41]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included first and second source .

Claim(s) 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US PGPUB 2012/0007649).
Regarding claim 12, Rankin does not explicitly disclose wherein the conductive line is coupled between the reference circuit and an analog-to-digital converter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Rankin by connecting the conductive line to an analog-to-digital converter for the purpose of clamping a voltage in an analog-to-digital converter, since it would have been obvious to one skilled in the art that the clamping circuit of Rankin could be applied as a matter of simple design-choice to any circuit needing a clamping circuit.

Regarding claim 14, Rankin does not explicitly disclose wherein the clamp circuit is coupled to a conductive line, and the conductive line is coupled between a transmitter and a receiver.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Rankin by connecting the circuit to a conductive line coupled between a transmitter and a receiver for the purpose of clamping the voltage of the receiver, since it would have been obvious to 

Regarding claim 15, Figure 2 of Rankin discloses a system, comprising:
a reference circuit configured to generate a reference voltage [VTEST]
a conductive line coupled to the reference circuit [55/30]
a clamp circuit coupled to the conductive line [22, 24, 26, and 28]
the clamp circuit comprising a first current mirror having a first branch and a second branch [26 and 28]
wherein the first current mirror is configured to mirror a current flowing through the first branch of the first current mirror to the second branch of the first current mirror [26 and 28]
a second current mirror having a first branch and a second branch [22 and 24]
wherein the second current mirror is configured to mirror a current flowing through the first branch of the second current mirror to the second branch of the second current mirror [22 and 24]
wherein the first branch of the first current mirror is coupled in series with the second branch of the second current mirror, and the second branch of the first current mirror is coupled in series with the first branch of the second current mirror [22, 24, 26, and 28]
Rankin does not explicitly disclose an analog-to-digital converter (ADC).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Rankin by connecting .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US PGPUB 2012/0007649) as applied to claim 15 above, and further in view of Zhou et al (US PGPUB 2015/0235711).
Regarding claim 16, Rankin, as applied to claim 15, does not explicitly disclose
wherein the reference circuit comprises a current source
a reference resistor
wherein the current source and the reference resistor are coupled in series between a first supply rail and a ground, and the conductive line is coupled between the current source and the reference resistor
Figure 1 of Zhou discloses 
wherein the reference circuit comprises a current source [50]
a reference resistor [20]
wherein the current source and the reference resistor are coupled in series between a first supply rail [VDD] and a ground [GROUND Figure 3], and the conductive line is coupled between the current source and the reference resistor [node between 20 and 50]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the reference circuit as .

Allowable Subject Matter
Claims 10, 17-24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842